IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE
                          AT NASHVILLE
                                     June 18, 2008 Session

                   STATE OF TENNESSEE v. MOHAMED IMAN

                  Direct Appeal from the Circuit Court for Bedford County
                             No. 15991 Robert Crigler, Judge



                   No. M2007-00103-CCA-R3-CD - Filed December 4, 2008


The appellant, Mohamed Iman, pled guilty in the Bedford County Circuit Court to possession of a
Schedule I drug with intent to deliver with the sentence length and manner of service to be
determined by the trial court. Prior to being sentenced, the appellant filed a motion to withdraw his
guilty plea, which was denied by the trial court. After a sentencing hearing, the trial court sentenced
the appellant to ten years in confinement. On appeal, the appellant contends that the trial court erred
by (1) referring to the wrong standard in denying his motion to withdraw his guilty plea and
accepting an unknowing plea; (2) accepting the plea agreement when it failed to establish venue for
the crime; (3) not personally and directly addressing the appellant during the guilty plea hearing; (4)
refusing to give the appellant a community corrections sentence; and (5) failing to certify the
interpreter. Upon review, we affirm the judgment of the trial court.

     Tenn. R. App. P. 3 Appeal as of Right; Judgment of the Circuit Court is Affirmed.

NORMA MCGEE OGLE, J., delivered the opinion of the court, in which JERRY L. SMITH and ROBERT
W. WEDEMEYER , JJ., joined.

Jefre S. Goldtrap, Nashville, Tennessee, and Andrew Jackson Dearing, Shelbyville, Tennessee, for
the appellant, Mohamed Iman.

Robert E. Cooper, Jr., Attorney General and Reporter; Mark A. Folks, Assistant Attorney General;
Charles Frank Crawford, Jr., District Attorney General; Michael D. Randles and Ann L. Filer,
Assistant District Attorneys General, for the appellee, State of Tennessee.

                                             OPINION

                                      I. Factual Background

       On October 12, 2006, the appellant pled guilty to the offense through an interpreter. At the
plea hearing, the State recited the following facts underlying the appellant’s conviction:
                On September 4, 2005, a deputy with the sheriff’s department
                observed a vehicle traveling on Highway 231. The vehicle was
                swerving in and out of [its] lane of traffic. The deputy passed the
                vehicle. The vehicle actually swerved towards the deputy’s vehicle.
                The deputy stopped the vehicle. The driver was Mr. Iman. He stated
                he had a driver’s license, but did not have it [in] his possession.

                        The deputy noticed Mr. Iman chewing a green plant material.
                . . . The deputy asked for permission to search Mr. Iman’s vehicle.
                Mr. Iman replied, yes, go ahead and search. The deputy found a
                white plastic bag containing a green plant material under the front
                passenger seat.

                        The deputy searched the trunk. The deputy found 16 clear
                plastic bags containing the same green plant material. The deputy
                seized this green plant material and arrested the defendant.

                        The green plant material was sent to the Tennessee Bureau of
                Investigations Crime Laboratory. The material tested positive for
                cathinone. The street name for that drug is Khat, spelled K-h-a-t.
                Khat is a Schedule I drug. And the total weight of the green material
                was 2.4 pounds.

Although the appellant had been charged with possession of a Schedule I drug with intent to sell and
possession of a Schedule I drug with intent to deliver, the appellant pled guilty only to the latter
offense. Subsequently, the appellant filed a motion to withdraw his guilty plea, claiming that “his
limited command of the English language, coupled with his limited understanding of laws and
procedure, coupled with his limited ability to contact his family, community and outside retained
counsel made for a plea that is now ripe for withdrawal.”

         At the motion hearing, the appellant, a native of Somalia, testified through an interpreter that
he had been living in the United States for more than two years and had taken some English language
classes before coming to this country. After the appellant’s arrest, counsel from the public
defender’s office was appointed to represent him, and the appellant met with counsel one time to
discuss his case. The appellant was unaware that Khat was a Schedule I drug. On Sunday, October
11, 2006, the appellant talked with a “paid lawyer.” A hearing had been scheduled for the next day,
and the appellant thought he was “going to talk to the DA and make some kind of agreement” at the
hearing. Instead, a guilty plea hearing occurred, and the appellant pled guilty. He stated that he did
not ask for a continuance on October 12 because “this situation was going very fast so I did not
request it. I did not understand.” He said he answered the trial court’s questions at the plea hearing
“just like they would expect it of me” and that he was rushed into making a decision about his plea.
The appellant said that he did not understand he was pleading guilty to everything the State alleged
and that he pled guilty because he “did not understand any of the things that were going on.” The


                                                  -2-
appellant understood that he was presumed innocent. However, he did not understand that he could
have gone to trial and that he gave up his right to appeal by pleading guilty. He also did not
understand that as a result of his plea, he could be sent to prison. He said he had been told that he
would serve eight to ten years on probation.

        On cross-examination, the appellant testified that he met with counsel from the public
defender’s office only one time outside of court. He went to the public defender’s office once, but
he and counsel were unable to communicate because of the language barrier. On the morning of the
appellant’s guilty plea hearing, the appellant met with counsel and an interpreter, but the appellant
“could not grasp what they were talking about.” Counsel tried to talk with the appellant, but the
appellant “could not grasp it.” The appellant tried to explain the facts of his case to counsel, but
counsel did not understand him very well. The appellant acknowledged that counsel went over the
Petition to Enter a Plea of Guilty with him and that the interpreter read the entire form to him in his
native language. The appellant told counsel he did not understand some parts of the plea form, but
counsel told the appellant that “those things are not related to you.” The appellant said he asked
counsel some questions about the plea form. Counsel gave him a brief explanation but did not give
him a detailed answer. He acknowledged that he signed the plea form but said he “did not
comprehend what the paper was about.” When he signed the guilty plea form, he did not know he
was pleading guilty to a crime but thought he was being given another appointment for court. The
appellant did not know he had been charged with possession of Khat for resale and delivery and
thought he was in jail only for consuming it.

        The appellant testified that the trial court did not explain to him at the guilty plea hearing that
he did not have to plead guilty, and the appellant did not remember the court’s telling him that he
had a right to plead not guilty. When asked if the court told him that he had a right to a jury trial,
representation by an attorney, and an appeal if convicted, the appellant said, “No, that is not how I
understood it.” He said he thought he was going to court for trial and did not know the trial court
was going to sentence him for his guilty plea. However, he acknowledged that he met with an
investigating officer from the Board of Probation and Parole while in jail and that she told him she
was going to prepare a report the trial court would consider when deciding his sentence. He also
acknowledged that in 2005, he was arrested in Pennsylvania and charged with possession of Khat.
He said that although he pled guilty to the charge, “It wasn’t me who had it.”

        The trial court recalled that defense counsel spent about two and one-half hours with the
appellant on the morning of the guilty plea hearing. The trial court said the plea hearing lasted about
one hour and “was anything but rushed.” The trial court noted that the appellant participated in the
hearing and “indicated he understood what [was happening] by his questions and his responses and
going to the factual basis of the case.” The trial court said the appellant had a “selective memory”
and had given evasive answers at the hearing on his motion to withdraw. The trial court noted that
the appellant also had given inconsistent answers at the motion hearing, and the court did not believe
the inconsistencies were caused by a communication problem. The court specifically stated that the
appellant was not “credible today” and concluded that he had pled guilty knowingly, voluntarily, and
intelligently.


                                                   -3-
        Immediately following the trial court’s denial of the appellant’s motion to withdraw his guilty
plea, the trial court held the appellant’s sentencing hearing. At the conclusion of the hearing, the trial
court sentenced the appellant to ten years in confinement.

        On appeal, the appellant raises various issues regarding his plea, the trial court’s denial of
his motion to withdraw his plea, and his sentence. The State contends that the appeal should be
dismissed because the notice of appeal was untimely. The trial court sentenced the appellant on
November 20, 2006, and “11/20/06” is the date filled in for the “Date of Entry of Judgment” on the
judgment of conviction form. However, no file-stamp is on the form to show when the clerk entered
the judgment of conviction. Pursuant to Rule 4 of the Tennessee Rules of Appellate Procedure, the
appellant was required to file his notice of appeal within thirty days after the date of entry of the
judgment. He filed his notice of appeal on January 8, 2007, but without the clerk’s file-stamp on the
judgment of conviction, we cannot determine whether his notice of appeal was untimely. See State
v. Kirby Stephens, ___ S.W.3d ___, No. M2006-02521-CCA-R3-CD, 2007 WL 2744999, at *8
(Tenn. Crim. App. at Nashville, Sept. 21, 2007) (publication pending) (providing that the thirty-day
time period begins to run when the judgment of conviction was filed by the trial court clerk). In any
event, Tennessee Rule of Appellate Procedure 4(a) provides that the notice of appeal is not
jurisdictional and that timely filing may, therefore, be waived in the interest of justice. On June 25,
2008, the appellant filed a Motion to Accept a Late Filed Notice of Appeal, requesting that this court
waive the timely filing. We choose to waive the timely filing requirement in this case and address
the appellant’s issues.

                                             II. Analysis

                             A. Withdrawal of Unknowing Guilty Plea

        The appellant claims that the trial court referred to the incorrect standard when denying his
motion to withdraw his guilty plea. Specifically, he contends that the trial court improperly
determined that granting his motion to withdraw was not necessary to correct manifest injustice
rather than determining that no fair and just reason warranted granting the motion. He also argues
that the trial court should have granted his motion because he presented a fair and just reason, i.e.,
that he did not plead guilty knowingly, for withdrawing his plea. The State contends that the trial
court relied on the correct standard and properly denied the motion because it failed to find that any
fair and just reason allowed withdrawal of the plea. We agree with the State.

        Once entered, a guilty plea cannot be withdrawn as a matter of right. State v. Mellon, 118
S.W.3d 340, 345 (Tenn. 2003). Rule 32(f), Tennessee Rules of Criminal Procedure, provides that
a “guilty plea may be withdrawn before sentence is imposed for any fair and just reason; but to
correct manifest injustice, the court after sentence, but before the judgment becomes final, may set
aside the judgment of conviction and permit the defendant to withdraw his plea.” In this case, the
appellant filed the motion to withdraw his guilty plea prior to sentencing. Therefore, the standard
he must meet is the less stringent “any fair and just reason” standard. “This court has listed five
factors that are useful in determining whether a defendant has ‘any fair and just reason’ for


                                                   -4-
withdrawing a plea.” State v. Marcus E. Robinson, No. M2005-00670-CCA-R3-CD, 2006 Tenn.
Crim. App. LEXIS 286, at *13 (Nashville, Apr. 5, 2006), perm. to appeal denied, (Tenn. 2006).
Those factors are as follows:

               1. The length of time between the entry of the guilty plea and the
               filing of the motion to withdraw it;

               2. Why the grounds for withdrawal were not presented to the court
               at an earlier point in the proceedings;

               3. Whether the defendant has asserted and maintained his innocence;

               4. The circumstances underlying the entry of the plea of guilty, the
               nature and background of the defendant, and whether the defendant
               has admitted guilt;

               5. Once the defendant has established a fair and just reason, whether
               the prosecution will be prejudiced should the plea be withdrawn.

Id. Whether a defendant should be allowed to withdraw his guilty plea is a matter left to the sound
discretion of the trial court. State v. Crowe, 168 S.W.3d 731, 740 (Tenn. 2005). This court will
uphold a trial court’s decision not to allow a defendant to withdraw his plea absent an abuse of
discretion. See State v. Davis, 823 S.W.2d 217, 220 (Tenn. Crim. App. 1991).

        At the conclusion of the hearing on the motion to withdraw, the trial court took judicial
notice of the guilty plea hearing transcript and noted that the appellant participated in the hearing.
The trial court stated that the appellant’s questions and responses indicated he understood what was
happening when he entered his plea. The court specifically found that the appellant had not been
credible at the motion to withdraw hearing and concluded that he pled guilty knowingly, voluntarily,
and understandingly. The following exchange then occurred:

                       [THE COURT:] I will give ya’ll a minute to digest that. . . .
               I do not find that he is entitled to withdraw his plea under Rule 32-F.
               Do not find any manifest injustice that needs correcting. I find that
               he understood what he was doing.

                      [Defense Counsel:] Your honor, respectively, it is not a
               manifest injustice. It is for fair and just reason. Manifest injustice --

                        THE COURT: After the sentence -- I find that there is no --
               I find that there is no reason -- it would not work any unfair or unjust
               result to not allow this to stand.



                                                 -5-
        The trial court initially referred to the incorrect standard, manifest injustice, in denying the
appellant’s motion. However, defense counsel informed the trial court of the correct standard, any
fair and just reason, and the trial court concluded that the appellant was not entitled to relief under
that standard as well. The trial court relied on the correct standard.

         We will now determine whether the trial court properly denied the appellant’s motion to
withdraw his guilty plea. The appellant claimed in his motion to withdraw and claims on appeal that
he did not understand what he was doing when he pled guilty. However, the guilty plea hearing
transcript shows otherwise. According to the transcript, the trial court asked the appellant if he had
signed the Petition to Enter Plea of Guilty. The appellant said yes and acknowledged that the
interpreter had read the form to him. The trial court asked the appellant if the interpreter and defense
counsel had gone over the form with him, and the appellant said, “Very well, sir.” The trial court
also asked the appellant if there was anything about the form he did not understand or wanted
explained further, and the appellant said, “No, sir.” The trial court then informed the appellant that
he had the right to plead not guilty, the right to a trial by jury, and the right to be represented by an
attorney. The trial court asked the appellant if he understood each of those rights, and the appellant
answered, “Yes, sir.” The trial court also informed the appellant of various other rights, including
that he had the right to be present at his trial and that he could not be forced to testify against himself.
Periodically, the appellant asked the trial court to repeat a statement, and the trial court explained
the right to the appellant again. When the trial court asked the appellant if he was guilty of counts
one and two in the indictment, the appellant said he was not guilty of possessing the drug with intent
to sell. However, he said, through his attorney, that he “was on his way to Bedford County with the
intent to deliver [the drug] to someone else.”

        The trial court stated that it was only going to accept the appellant’s plea with regard to count
two, possession with intent to deliver.1 The court asked the appellant if he had been promised
anything in return for his plea, and the appellant said no. The trial court informed the appellant that
he would not have a trial but would have a sentencing hearing, and the appellant said he understood.
The trial court also asked the appellant if he had any difficulty communicating with the public
defender’s office, and the appellant said no. The trial court accepted the appellant’s plea and
scheduled a sentencing hearing. In light of the guilty plea hearing transcript, we believe the appellant
pled guilty knowing, intelligently and voluntarily. Hicks v. State, 983 S.W.2d 240, 246 (Tenn. Crim.
App. 1998) (citing Boykin v. Alabama, 395 U.S. 238, 244, 89 S. Ct. 1709, 1713 (1969)); see also
State v. Mackey, 553 S.W.2d 337, 341 (Tenn. 1977).

       Furthermore, consideration of the five factors also supports the trial court’s failing to find
“any fair and just reason” for withdrawing the appellant’s plea. The appellant filed the motion to
withdraw on November 14, 2006, over one month after his guilty plea hearing, and he has offered
no reason for why the motion was not presented to the trial court earlier. The appellant readily
admitted at the hearing that he was guilty of possessing Khat with intent to deliver. The
circumstances underlying the entry of the plea also weigh against granting his motion to withdraw.


        1
            The State informed the court that it would dismiss count 1.

                                                           -6-
The appellant faced the possibility of being convicted of two offenses and receiving a longer
sentence. While a defendant’s lack of experience with the legal system and the English language can
be a cause for concern, the appellant in this case answered yes and no at the appropriate times and
never indicated at the plea hearing that he had any trouble understanding his interpreter or his
attorney. We conclude that the appellant failed to provide any fair and just reason why his plea
should be withdrawn. Therefore, the fifth factor is of no concern, and we conclude that the trial
court did not err by denying the appellant’s motion to withdraw his guilty plea.

                                              B. Venue

        The appellant contends that the trial court erred by accepting his plea because the State failed
to establish venue for the crime when it gave a factual basis for the plea at the plea hearing. The
State argues that the appellant has waived this issue. We agree with the State. When a defendant
pleads guilty, he waives his right to challenge venue. Ellis v. Carlton, 986 S.W.2d 600, 602 (Tenn.
Crim. App. 1998); Recor v. State, 489 S.W.2d 64, 69 (Tenn. Crim. App. 1972). Therefore, the
appellant is not entitled to relief.

               C. Trial Court’s Addressing the Appellant During the Plea Hearing

         Next, the appellant contends that the trial court committed reversible error by failing to
address him personally and directly during the guilty plea hearing. Rule 11(b)(1), Tennessee Rules
of Criminal Procedure, provides that before a trial court accepts a defendant’s guilty plea, the court
“shall address the defendant personally in open court and inform the defendant of, and determine that
he or she understands” the consequences of the guilty plea and determine whether the defendant
understands those consequences. Our review of the guilty plea hearing transcript confirms that the
trial court thoroughly addressed the defendant personally, albeit through an interpreter, in open court
about his plea. The trial court informed the appellant of his rights, asked him if he understood his
rights, and carefully explained a particular right when the appellant indicated he did not understand.
The appellant is not entitled to relief.

                                     D. Community Corrections

        The appellant contends that the trial court erred by refusing to give him a sentence alternative
to confinement, specifically community corrections. The State contends that the trial court properly
denied alternative sentencing. We agree with the State.

        At the appellant’s sentencing hearing, the appellant testified that he did not offer any
resistance during his arrest and that he was cooperative with the investigating officer who prepared
his presentence report. He acknowledged that he had almost graduated from high school and that
he planned to continue his education. He stated that his health was “[v]ery well” and that his most
recent employment was for an oxygen supply company. The appellant acknowledged that his entire
family was from Somalia, that Khat was legal there, and that he shared the drug with his friends
when they came to his house. The appellant stated that he now knew Khat was illegal in this


                                                  -7-
country. He stated that he could stop using the drug and that he would attend classes to help him
stop using it if the trial court so ordered. He also stated he would submit to drug testing. On cross-
examination, the appellant acknowledged that in addition to his arrest on September 4, 2005, he also
was arrested for possessing Khat in December 2005.

        The State introduced the appellant’s presentence report into evidence. According to the
report, the then twenty-four-year-old appellant was single and completed the eleventh grade in
Nairobi, Kenya. He stated in the report that he was in good physical and mental health but that he
had been using Khat since he was thirteen years old. In the report, the appellant said he had worked
for an oxygen supply company in Portland, Oregon and for a Nissan plant in Tennessee. The report
did not show any prior convictions. However, the appellant stated in the report that he was arrested
on December 21, 2005, in Clarion, Pennsylvania, and was charged with possession of Khat. He pled
guilty to the offense and was placed on one year of unsupervised probation.

        The trial court noted that this crime involved a Schedule I drug, the “most serious” type of
drug, and that the amount of the drug the appellant possessed was “fairly substantial.” The trial court
applied enhancement factor (1), that the appellant has a “previous history of criminal convictions or
criminal behavior, in addition to those necessary to establish the appropriate range,” to his sentence
based upon the appellant’s prior conviction in Pennsylvania and his prior illegal use of Khat in the
United States. Tenn. Code Ann. § 40-35-114(1). The trial court applied no mitigating factors. It
noted that the appellant was a Range I, standard offender facing a sentence of eight to twelve years
for a Class B felony and sentenced him to ten years. See Tenn. Code Ann. § 40-35-112(a)(2). The
trial court also noted that the appellant was not eligible for probation under Tennessee Code
Annotated section 40-35-303 but possibly was eligible for a community corrections sentence. See
Tenn. Code Ann § 40-35-303 (providing that a defendant is not eligible for probation if convicted
of violating Tenn. Code Ann. § 40-35-417(b), possession of a Schedule I drug with intent to deliver).
It concluded that based on the evidence presented at the guilty plea and sentencing hearings, the
presentence report, the principles of sentencing, the arguments made as to sentencing alternatives,
the nature and characteristics of the criminal conduct, and the appellant’s potential for rehabilitation,
it was denying the appellant’s request for an alternative sentence in order to avoid depreciating the
seriousness of the offense.

        Appellate review of the length, range or manner of service of a sentence is de novo. See
Tenn. Code Ann. § 40-35-401(d). In conducting its de novo review, this court considers the
following factors: (1) the evidence, if any, received at the trial and the sentencing hearing; (2) the
presentence report; (3) the principles of sentencing and arguments as to sentencing alternatives; (4)
the nature and characteristics of the criminal conduct involved; (5) evidence and information offered
by the parties on enhancement and mitigating factors; (6) any statement by the appellant in his own
behalf; and (7) the potential for rehabilitation or treatment. See Tenn. Code Ann. §§ 40-35-102,
-103, -210 (2003); see also State v. Ashby, 823 S.W.2d 166, 168 (Tenn. 1991). The burden is on
the appellant to demonstrate the impropriety of his sentence. See Tenn. Code Ann. § 40-35-401,
Sentencing Commission Comments. Moreover, if the record reveals that the trial court adequately



                                                  -8-
considered sentencing principles and all relevant facts and circumstances, this court will accord the
trial court’s determinations a presumption of correctness. Id. at (d); Ashby, 823 S.W.2d at 169.

        We recognize that an appellant is eligible for alternative sentencing if the sentence actually
imposed is ten years or less. See Tenn. Code Ann. § 40-35-303(a) (2006). Moreover, an appellant
who is an especially mitigated or standard offender convicted of a Class C, D, or E felony should be
considered a candidate for alternative sentencing. See Tenn. Code Ann. § 40-35-102(6). In the
instant case, the appellant pled guilty to a Class B felony; therefore, he is not considered a favorable
candidate for alternative sentencing. Nevertheless, because the sentence imposed was ten years or
less, he is still eligible for alternative sentencing.

       The Community Corrections Act of 1985 was enacted to provide an alternative means of
punishment for “selected, nonviolent felony offenders in front-end community based alternatives to
incarceration.” Tenn. Code Ann. § 40-36-103(1). Tennessee Code Annotated section
40-36-106(a)(1) provides that an offender who meets all of the following minimum criteria shall be
considered eligible for community corrections:

               (A) Persons who, without this option, would be incarcerated in a
               correctional institution;

               (B) Persons who are convicted of property-related, or drug-or
               alcohol-related felony offenses or other felony offenses not involving
               crimes against the person as provided in title 39, chapter 13, parts
               1-5;

               (C) Persons who are convicted of nonviolent felony offenses;

               (D) Persons who are convicted of felony offenses in which the use or
               possession of a weapon was not involved;

               (E) Persons who do not demonstrate a present or past pattern of
               behavior indicating violence;

               (F) Persons who do not demonstrate a pattern of committing violent
               offenses.

An offender is not automatically entitled to community corrections upon meeting the minimum
requirements for eligibility. State v. Ball, 973 S.W.2d 288, 294 (Tenn. Crim. App. 1998).

       For offenders not eligible for community corrections under subsection (a), Tennessee Code
Annotated section 40-36-106(c) creates a “special needs” category of eligibility. Subsection (c)
provides that



                                                  -9-
               [f]elony offenders not otherwise eligible under subsection (a), and
               who would be usually considered unfit for probation due to histories
               of chronic alcohol, drug abuse, or mental health problems, but whose
               special needs are treatable and could be served best in the community
               rather than in a correctional institution, may be considered eligible for
               punishment in the community under the provisions of this chapter.

Tenn. Code Ann. § 40-36-106(c).

       When determining a defendant’s suitability for alternative sentencing, courts should consider
whether the following sentencing considerations, set forth in Tennessee Code Annotated section
40-35-103(1), are applicable:

               (A) Confinement is necessary to protect society by restraining a
               defendant who has a long history of criminal conduct;

               (B) Confinement is necessary to avoid depreciating the seriousness of
               the offense or confinement is particularly suited to provide an
               effective deterrence to others likely to commit similar offenses; or

               (C) Measures less restrictive than confinement have frequently or
               recently been applied unsuccessfully to the defendant.

Additionally, “[t]he potential or lack of potential for the rehabilitation or treatment of the defendant
should be considered in determining the sentence alternative or length of a term to be imposed.”
Tenn. Code Ann. § 40-35-103(5). A defendant with a long history of criminal conduct and “evincing
failure of past efforts at rehabilitation” is presumed unsuitable for alternative sentencing. Tenn.
Code Ann. § 40-35-102(5).

        On appeal, the appellant contends that although he has no history of mental health or
substance abuse issues, “his lack of history with the criminal justice system coupled with his limited
education and understanding of the English language and American culture would lead any trial court
to consider him to be a ‘special needs’ candidate for Community Corrections.” However, we believe
the record supports the trial court’s denial of a community corrections sentence. The trial court
denied the appellant’s request for alternative sentencing based upon the amount of the drug involved
and the appellant’s prior use of the drug. The trial court also found that confinement was needed in
order to avoid depreciating the seriousness of the offense. However, the facts of this case did not
warrant such a finding. See State v. Zeolia, 928 S.W.2d 457, 462 (Tenn. Crim. App. 1996) (stating
that in denying full probation to avoid depreciating the seriousness of the offense, the criminal act
should be especially violent, horrifying, shocking, reprehensible, offensive, or otherwise of an
excessive or exaggerated degree). In any event, given the large amount of the drug involved, the
appellant’s prior drug use, for which he has never sought rehabilitation, and his being arrested in



                                                 -10-
Pennsylvania for possession of Khat only three months after his arrest in the present case, we
conclude that the trial court properly denied his request for alternative sentencing.

                                             E. Interpreter

        Finally, the appellant contends that the trial court erred by failing to certify the Somali
language interpreter. The State argues that the appellant has waived this issue because he failed to
object in the trial court. We agree with the State. The record reflects that the appellant failed to raise
any objection to the interpreter at the guilty plea hearing, the hearing on the motion to withdraw, or
the sentencing hearing. Therefore, he has waived this issue. See Tenn. R. App. P. 36(a); State v.
Devin Banks, ___ S.W.3d ___, No. W2005-02213-SC-DDT-DD, 2008 WL 4823068, at *___ (Tenn.
at Jackson, Nov. 7, 2008). Moreover, we discern no plain error. Id. at *___ (holding that defendant
was not entitled to plain error relief when the record did not indicate that a certified or registered
interpreter was readily available or that the interpreter’s translation undermined the fairness of the
proceeding).

                                           III. Conclusion

        Based upon the record and the parties’ briefs, we affirm the judgment of the trial court.


                                                         __________________________________
                                                         NORMA McGEE OGLE, JUDGE




                                                  -11-